Citation Nr: 0427250	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim for entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the claims file shows that the veteran has reported 
receiving relevant private treatment beginning in 1967.  He 
said that he first saw a company psychiatrist while working 
for P.B. in 1967.  See Report of examination by Jennifer 
Davis, M.D., dated February 6, 1999.  Accordingly, the RO 
should make arrangements to obtain these records on remand.  

The veteran's reported stressors include being on a search 
and destroy mission in Vietnam when he tracked a sniper and 
shot her to death.  He also said that he was a tunnel rat in 
Vietnam and killed a number of people.  He was reportedly 
held against his will for three weeks.  Additionally, the 
veteran stated that while visiting his girlfriend in the 
Philippines, he encountered a crowd gathered around some 
captives who were criminals.  He then witnessed the execution 
of the captives by burning.  Further, he stated that he 
observed two planes make crash landings on the 



flight deck of his ship, the USS Hancock, in late 1964 or 
early 1965.  One of the planes reportedly bounced off the 
ship and there was no attempt to rescue the pilots.  Finally, 
the veteran said that while he was aboard the USS Hancock, 
the ship never came under fire, but a number of the planes 
that conducted missions in Vietnam returned to the ship 
damaged.

The RO should attempt to verify the veteran's alleged 
stressors.  He has provided some details for the alleged 
stressors, particularly with respect to two planes making 
crash landings on the flight deck of the USS Hancock in late 
1964 or early 1965.  Should any of the veteran's reported 
stressors be verified, a VA psychiatric examination would 
prove helpful to determine whether a diagnosis of PTSD is 
supported by a verified stressor.

Accordingly, the claim is REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
treatment records for a psychiatric disorder 
dated in 1967 from the company psychiatrist 
at P.B., as well as any other psychiatric 
treatment records dated from 1967 forward.  
See Report of examination by Jennifer Davis, 
M.D., dated February 6, 1999.  

2.  Advise the veteran to submit a specific 
and detailed statement describing his alleged 
stressors.  He should be informed that 
specific dates, locations, circumstances and 
names of those involved in the reported 
incidents would prove helpful in attempting 
to verify his stressors.

3.  Review the file in detail and the above 
discussion in this remand and prepare a 
summary of the veteran's claimed stressors, 
including, but not limited to, witnessing two 
planes make crash landings on the flight deck 
of the USS Hancock in late 1964 or early 
1965.  The summary and all associated 
documents should be sent to U.S. Armed 
Services Center for 



Research of Unit Records (USASCRUR), and/or 
any other appropriate source, with a request 
to provide any information that might 
corroborate the veteran's alleged in-service 
stressors.  Thereafter, the RO should prepare 
a memorandum describing which of the 
veteran's stressors have been verified and 
established as having occurred during 
military service.

4.  If, after the foregoing development has 
been accomplished, any of the veteran's 
reported stressors are verified, schedule him 
for a complete and thorough VA examination by 
a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical history, 
and the RO's memorandum detailing which 
stressors have been verified for purposes of 
this claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV. All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status.

The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
veteran and 



established, based on the RO's memorandum, as 
having occurred during the veteran's active 
service.

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



